Citation Nr: 0001306	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-46 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

1.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 for a period from July 1, 1995, to September 20, 1995.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 RO rating decision 
which granted service connection for PTSD, and assigned a 30 
percent evaluation.  (The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has characterized this issue on appeal as 
an evaluation of an original award.)  

The veteran also appeals a February 1996 rating decision to 
deny a claim for a temporary total rating under 38 C.F.R. 
§ 4.29 from June 23, 1995, to September 20, 1995.  
Interestingly, by this same rating action, a temporary total 
rating was assigned for service-connected PTSD from June 9, 
1995, to July 1, 1995.  This was done in accordance with 
38 C.F.R. § 4.29(a) which allows for a temporary total rating 
to be assigned until the last day of the month of a 
qualifying hospitalization.  Therefore, in light of the grant 
of a temporary total rating until July 1, 1995, the only 
question before the Board is whether such a rating should be 
extended.  

In August 1998, the Board remanded the appeal so that a 
hearing before the Board at the RO could be scheduled in 
accordance with the veteran's request.  However, the veteran 
failed to report for the scheduled hearing. 


REMAND

A temporary total rating under the provisions of 38 C.F.R. § 
4.29 will be assigned without regard to other provisions of 
the rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days, or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. § 
4.29 (1999).  Additionally, the temporary total rating may be 
continued for periods of 1, 2, or 3 months in addition to the 
period allowed by § 4.29(a) if convalescence is required.  
Moreover, meritorious claims of veterans who need post-
hospital care and a prolonged period of convalescence are to 
be referred to the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321(b)(1).  

It appears from the evidence of record that the veteran was 
hospitalized at a VA hospital from May 10, 1995 to June 23, 
1995.  He was found to be unemployable at the time of 
discharge and it was specifically noted that he would be 
going to the C.O.P.I.N. Foundation, Inc. (COPIN) House.  A 
June 20, 1995, COPIN House referral indicates that the 
veteran needed a supervised living situation to facilitate 
continuance of a drug-free lifestyle while he worked through 
PTSD issues.  Additionally, a Social Work Survey prepared by 
VA in August 1995 indicates that the veteran was in the COPIN 
House and was unemployable; however, the comments made in 
this report suggested that he would be returning to work in 
September 1995.  

The need to transfer the veteran to a supervised living 
situation following his hospital discharge in June 1995, and 
the comments regarding his inability to be employed at that 
time strongly suggest that a period of convalescence with a 
certain level of post-hospital care was in fact required 
following the June 1995 hospitalization. 

Records received from the COPIN House are limited to a 
December 1995 statement from a substance abuse counselor.  
This record shows that the veteran was a resident there from 
June 23, 1995 to November 20, 1995.  Diagnoses of PTSD and 
substance abuse are noted, and his treatment included 
attendance at group counseling for psychiatric 
symptomatology.  On-going VA out-patient psychiatric 
counseling was noted.  Consequently, it appears that 
treatment continued for the very problem that the veteran was 
hospitalized for in May 1995 and for which a temporary total 
rating was granted until July 1, 1995.  Although a copy of a 
February 1993 VA Advisory Opinion by the Director of 
Compensation and Pension Services indicates that the COPIN 
House is a "half-way facility," which does not equate to 
"hospitalization" or "post-hospital care and a prolonged 
period of convalescence" under paragraph 29, this February 
1993 opinion was rendered in the context of another 
claimant's case.  In short, it does not specifically address 
whether convalescence was required in the instant case.  The 
language of this opinion suggests that the level of care 
provided at COPIN House does not, per se, equate to post-
hospital care and a prolonged period of convalescence.  The 
Board finds it hard to imagine how such a conclusion could be 
made outside the context of the specifics of a particular 
veteran's case.  

As noted above, several references have been made regarding 
the veteran's unemployability at the time of hospital 
discharge and again at the time of a Social Work Survey, 
conducted while he was in the COPIN House.  "[P]ost-hospital 
care and a prolonged period of convalescence" cannot be 
construed as requiring the same level of care as might be 
required for "continuous hospitalization."  38 C.F.R. 
§ 4.29.  Otherwise, hospitalization would be the chosen 
course of action and those portions of the regulation that 
address extension of the total rating on account of 
convalescence would be rendered meaningless.  Therefore, 
given the evidence showing unemployability due to PTSD at the 
time of hospital discharge and the consequent need for 
supervised living, the question is raised as to whether the 
veteran required convalescence, and if so, for how long.  
Since it does not appear that all the records from the COPIN 
House have been obtained, and because the extension of the 
temporary total rating is directly raised by the evidence of 
record, the Board finds that further evidentiary development 
is required.  

As for the schedular rating claim, the veteran contends that 
symptoms of his service-connected PTSD cause greater 
impairment than contemplated by the 30 percent evaluation 
currently in effect.  In this regard, the Board notes that 
the Court has held that VA's duty to assist veterans in 
developing facts pertinent to well-grounded rating claims, 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), includes 
obtaining pertinent medical records, when VA is placed on 
notice that such records exist.  See Ivey v. Derwinski, 
2 Vet.App. 320 (1992).  

In the case on appeal, the veteran testified in February 1997 
that he continued to receive out-patient psychiatric therapy 
at the VA Medical Center in Buffalo, New York (VAMC).  He 
identified the name of a particular VA clinician.  Although 
the RO's two requests for copies of VA treatment records were 
both returned with an indication that the veteran's treatment 
at the VAMC terminated in November 1995, a December 27, 1995 
VA psychiatric clinic note is of record, signed by the 
clinician identified by the veteran.  This record makes 
specific reference to further follow-up therapy.  
Additionally, a March 1997 VA PTSD examination report 
indicates ongoing VA psychiatric treatment at this VA 
facility.  Accordingly, it appears that additional VA PTSD 
clinic or psychiatric therapy records exist which have not 
yet been obtained.  Given that the veteran has not been 
examined since 1997 for compensation purposes, the Board also 
finds that an examination would be helpful following receipt 
of the aforementioned records.

Finally, because the claim for a higher rating arises from 
the rating decision which granted the veteran's original 
claim of entitlement to service connection, the question of 
"staged" ratings needs to be considered by the RO.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26, 132 (1999) 
(citing 38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30 (1998).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should obtain all records 
in the veteran's case, including day-to-
day treatment notes and administrative 
records, prepared by the COPIN House 
beginning June 23, 1995.  All VA records 
prepared during the time that the veteran 
was a resident of the COPIN House should 
also be obtained, if not already part of 
the record.  The RO should obtain and 
associate with the claims file, any VA 
mental health records pertaining to 
hospital or out-patient treatment, 
individual or group therapy, and PTSD 
Clinic treatment from the VA medical 
facility in Buffalo, New York, dated from 
June 1994 to the present.  The veteran 
should also be asked to identify any 
other sources of treatment, and records 
from such sources should be sought.  

2.  A VA psychiatrist should be asked to 
review the claims file, examine the 
veteran, and provide findings necessary 
to apply both old and new criteria for 
rating psychiatric disability.  38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 (1999).  
A Global Assessment of Functioning (GAF) 
Score should be provided, along with an 
explanation of its meaning in the 
veteran's case.  

3.  The RO should re-adjudicate the claim 
for a temporary total rating under 
38 C.F.R. § 4.29.  Consideration should 
be given to the extent of required 
convalescence and to whether referral to 
the Director of the Compensation and 
Pension Service under 38 C.F.R. § 4.29(g) 
is warranted.  A copy of any 
determination by the Director should be 
associated with the claims folder.  (Any 
additional development deemed necessary 
for such consideration should be 
undertaken.)  The RO should also re-
adjudicate the schedular rating claim.  
Consideration should be given to whether 
"staged" ratings are appropriate.  If 
any benefit sought by the veteran is 
denied, the RO should issue a 
supplemental statement of the case.  If a 
determination is made not to refer the 
§ 4.29 issue to the Director, 
Compensation and Pension Service, the 
reasons for such a determination should 
be explained in detail within the context 
of the available evidence, including the 
evidence showing that the veteran was 
unemployable at discharge in June 1995 
and required supervised living in order 
to work on PTSD issues.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


